DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 2016/0009310) in view of Morita (US 2011/0073582) and Nishio (US 2016/0101805).
	Re 1, Seki discloses: a steering wheel comprising: an annular rim portion (fig 6, 11) for gripping for steering; 5a boss section (13) that is disposed at a center of the rim portion; one or more spokes (17) that interconnect the rim portion and the boss section; a core member (including 26/27/28) that interconnects the rim portion, the boss section and the one or more spokes, the core member including a wheel portion (28) that is disposed in the rim portion; 10a cladding layer (19) that is disposed around the wheel portion of the core member; a skin layer (21) that is disposed on a front surface of the rim portion; and a heater layer (20), the heater layer (40) being disposed between the cladding layer and the skin layer; 15wherein the heater layer includes: a sheet-shaped substrate (31) that is disposed toward the cladding layer; a heating element (32); the 
	Seki does not disclose that the heating layer functions as, or includes, a sensor function, and thus Seki does not disclose: a sensor layer for detecting whether a driver is gripping the rim portion, the sensor layer being disposed between the cladding layer and the skin layer; 15wherein the sensor layer includes: a sheet-shaped substrate that is disposed toward the cladding layer and has stretch properties; a sensor for detecting whether the driver is gripping the rim portion, the sensor being composed of a conductive ink having stretch properties that is applied to a grip 20area by the driver on a front surface of the substrate; and an insulation sheet that covers the sensor and is disposed toward the skin layer, the insulation sheet having stretch properties; and wherein the sensor layer is prepared as a substantially band-shaped, annular assembly composed of one of a single band-shaped member whose opposite ends are coupled together or a plurality of band-shaped members that are coupled to one another by ends thereof, the assembly including one or more seams that couple the opposite ends of the single band-shaped member or couple the ends of the plurality of band-shaped members together, the single band-shaped member or each of the plurality of band-shaped members includes the substrate, the sensor and the insulation sheet that are 

	Morita teaches: the sheet-shaped substrate has stretch properties (paragraph [0071]); the heating element being composed of conductive ink (paragraph [0068]) having stretch properties that is applied to a grip area by the driver on a front surface of the substrate; an insulation sheet (41) that covers the heating element and is disposed toward the skin layer, the insulation sheet having stretch properties (paragraph [0067]); the assembly is mounted on an outer circumferential portion of the cladding layer in the rim portion by being stretched and expanded; for the purpose of reducing manufacturing costs (paragraph [0091]) because sewing wires into fabric is costly and difficult (paragraph [0006]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Seki with: the sheet-shaped substrate has stretch properties; the heating element being composed of conductive ink having stretch properties that is applied to a grip area by the driver on a front surface of the substrate; an insulation sheet that covers the heating element and is disposed toward the skin layer, the insulation sheet having stretch properties; the assembly is mounted on an outer circumferential portion of the cladding layer in the rim portion by being stretched and expanded; as taught by Morita; for the purpose of reducing manufacturing costs because sewing wires into fabric is costly and difficult.


	One of ordinary skill in the art recognizes that providing Seki in view of Morita (subsequently referred to as “Seki et al”) with the heating layer/element utilized as both the heater and a sensor, as taught by Nishio, would provide the limitations identified above, because Seki et al already discloses that the heating layer/element is disposed at/in the location claimed.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Seki et al with the heating layer/element utilized as both the heater and a sensor, and thus to have provided Seki et al with: a sensor layer for detecting whether a driver is gripping the rim portion, the sensor layer being disposed between the cladding layer and the skin layer; 15wherein the sensor layer includes: a sheet-shaped substrate that is disposed toward the cladding layer and has stretch properties; a sensor for detecting whether the driver is gripping the rim portion, the sensor being composed of a conductive ink having stretch properties that is applied to a grip 20area by the driver on a front surface of the substrate; and an insulation sheet that covers the sensor and is disposed toward the skin layer, the insulation sheet having stretch properties; and wherein the sensor layer is prepared as a substantially band-shaped, annular assembly composed of one of a single band-shaped member whose opposite ends are coupled together or a plurality of band-shaped members that are 
	Re 3, Seki et al discloses: wherein, in an area between the substrate and the insulation sheet where the sensor is disposed, the conductive ink (Morita, paragraph [0068]) is arranged in a lattice pattern (Nishio, fig 6) in which a plurality of straight band-shaped lines intersect one another 35substantially perpendicularly (Nishio, fig 6).
	Re 5, Seki et al discloses: wherein the lattice pattern of the conductive ink 5is formed such that a bias direction thereof extends along a circumferential direction of the sensor layer (specification of instant application, page 11, lines 15-16 indicate that bias direction is direction of a middle angle of an intersection angle between band-shaped lines; Nishio, fig 6, illustrates direction of a middle angle of an intersection angle between band-shaped lines is parallel to circumferential direction).
Claims 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 2016/0009310) in view of Morita (US 2011/0073582) and Nishio (US 2016/0101805), as applied to Claims 1/3/5 above, in view of Uematsu (US 2019/0241204).
Re 2, 4, 6, Seki et al discloses the limitations of Claims 1/3/5 above.
Seki et al is silent on the natural length of the sensor layer, and thus does not disclose: wherein a natural length of the sensor layer is substantially equal to a length of an inner circumferential edge of the cladding layer in the rim portion.
	Uematsu teaches: wherein a natural length of the sensor layer is substantially equal to a length of an inner circumferential edge of the cladding layer in the rim portion, for the purpose of suppressing wrinkling and excess slack (paragraph [0015]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Seki et al with: wherein a natural length of the sensor layer is substantially equal to a length of an inner circumferential edge of the cladding layer in the rim portion; as taught by Uematsu, for the purpose of suppressing wrinkling and excess slack.
Response to Arguments
	In view of the newly added limitations “the sensor layer is prepared as a substantially band-shaped, annular assembly composed of one of a single band-shaped member whose opposite ends are coupled together or a plurality of band-shaped members that are coupled to one another by ends thereof, the assembly including
one or more seams that couple the opposite ends of the single band-shaped member or couple the ends of the plurality of band-shaped members together,” Seki (US 2016/0009310) discloses a substantially band-shaped, annular assembly composed of a single band-shaped member whose opposite ends are coupled together or a plurality of band-shaped members that are coupled to one another by ends therefor, the assembly including one or more seams, and thus the instant Office Action presents 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/          Examiner, Art Unit 3656   

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656